Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and remarks filed on July 10/30/2020 with respect to previous claims rejection under 35 U.S.C. 102(a)(1) and 103 has been fully considered.
With respect to the previous 35 U.S.C. 102(a)(1) rejection of claims 1 and 14 Applicant argues the cited art of record, Anderson et al. (US 2017/0182859 A1), fails to explicitly disclose all of the recited features of claims 1, 8 and 14 (see response pages 8-16), specifically “an active control system for a mass traveling along a guideway having at least one displacement sensor measuring a displacement between a mass reference surface on the mass and a guideway reference surface on a guideway side; at least one motion sensor; at least one first filter comprising at least one of a low pass filter, a notch filter, or a combination of a low and high pass filter; and at least one second filter comprising at least one of a high pass filter, a resonator or a bandpass filter, wherein signals from the at least one displacement sensor are processed in the at least one first filter, which is coupled to receive the at least one displacement sensor signals, and signals from the at least one motion sensor are processed in the at least one second filter, which is coupled to receive the at least one motion sensor signals, to adjust a displacement of the mass reference surface from the guideway reference surface, as recited in at least independent claim 1.”.
Examiner respectfully disagrees. Examines notes that the Arguments are more narrow and limited than what is claimed and claim limitation includes “OR or at least one of” and it is not further limiting the scope of the claim “at least one first filter comprising at least one of a low pass filter, a notch filter, or a combination of a low and high pass filter; and at least one second  1248, 1341, 1544, 1625 and 1754), and is understood as “another aspect relates to processing a series of sensor target detections with at least one of a derivative and integration filter and an algorithm that uses velocity over time to determine position and acceleration of the rotatable portion”.
For “one displacement sensor measuring a displacement between a mass reference surface on the mass and a guideway reference surface on a guideway side”, Examiner notes that Anderson discloses (See at least ¶ 358, 860, 919, 964, 965 and 1754) and is understood as ““the sensor may be one of a position linear position, velocity, or acceleration sensor, an angular position, velocity, or acceleration sensor. In some embodiments, the sensor calibration function is one of a lookup table or a nonlinear mapping function”, also see (See at least ¶ 587) and is understood as “The first intermediate signal may be calculated by integrating or differentiating the output from the sensor multiple times. In some embodiments, the filter to remove a portion of the sensor signal that is correlated is a notch filter or a string of multiple filters”, and also see (See at least ¶ 595) and is understood as “The calibration table is generated by processing at least a portion of position sensor output through a filter, and determining a relationship between the filtered position sensor output and a time-correlated position sensor output. In some embodiments, the time-correlated position sensor output (e.g. raw output) comprises time-
With respect to the previous 35 U.S.C. 102(a)(1) rejection of claim 8 Applicant argues the cited art of record, Anderson et al. (US 2017/0182859 A1), fails to explicitly disclose all of the recited features of claims 1, 8 and 14 (see response pages 8-16), specifically “an integrator or a derivative operator coupled to receive the filtered signals from the at least one motion sensor to produce integrated filtered motion signals or derivative operated motion signals, a mixer to superimpose the filtered displacement signals with the integrated filtered motion signals or with the derivative operated filtered motion signals to produce the synthesized pseudo-displacement signal; and an actuator to displace the mass reference surface from the guideway reference based on the synthesized pseudo-displacement signal”.
Examiner respectfully disagrees. Examines notes that the Arguments are more narrow and limited than what is claimed in “an integrator or a derivative operator coupled to receive the filtered signals from the at least one motion sensor to produce integrated filtered motion signals or derivative operated motion signals”, see Anderson discloses (See at least ¶ 525, 901 and 1248) regarding an integrator or a derivative filter that used to determine the velocity signals overtime to determine the position and acceleration and understood as “relates to processing a series of sensor target detections with at least one of a derivative and integration filter and an algorithm that uses velocity over time to determine position and acceleration of the rotatable portion”, in addition to “a control system commands a motor input, such as motor torque, to be updated at 10 Hz, though other frequencies are possible. Al each update, the commanded 
For “a mixer to superimpose the filtered displacement signals with the integrated filtered motion signals or with the derivative operated filtered motion signals to produce the synthesized pseudo-displacement signal” Examines notes that Anderson discloses (See at least ¶ 525, 901, 1248, 1341 and 1342) and understood as “according to another aspect, the BLDG motor comprises controlling at least one of torque and rotational speed of the rotatable portion of the BLDG motor by adjusting current flowing through windings of the BLOC motor in response to the sensed sensor target position. Another aspect relates to processing a series of sensor target detections with at least one of a derivative and integration filter and an algorithm that uses velocity over time to determine position and acceleration of the rotatable portion”.
For “and an actuator to displace the mass reference surface from the guideway reference based on the synthesized pseudo-displacement signal” Examines notes that Anderson discloses (See at least ¶ 358 and 919) regarding an actuator generating force on the air spring to displace the mass reference based on the height and displacement position and understood as “At least one position sensor measuring at least one of vehicle ride height, air spring displacement, and suspension position. According to another aspect a vehicle suspension system comprises an active suspension actuator capable of being controlled in each of four operational quadrants, a controller integrated into a single housing with the active suspension actuator for controlling the actuator and an air spring capable of being controlled via an air compressor and at least one valve, wherein control of the air spring and control of the actuator are coordinated” in addition to “the active suspension may control hydraulic actuation system within the suspension to react in an anticipatory fashion to adjust the suspension in response to the location of the vehicle. For example, if the location of a speed bump is known, the actuators can start to lift the wheels immediately before impact”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 18-20  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor , or for applications to pre-AIA  35 U.S.C 112, the applicant regards as the invention. 
Regarding claims 8-9 and 18-19, in particular, the recitation “the derivative operated filtered motion signals to produce the synthesized pseudo-displacement signal” is vague and indefinite. It is unclear how the synthesized pseudo-displacement signal is used for. The claim appears to refer to just filtering the signals to detect any collision ahead of a vehicle and clear the noise coming from sensors so as to levitate the vehicle height to a certain point to avoid any collision that can happen to the vehicle bumper. It is unclear what is being claimed in light of Applicant’s disclosure.  Additionally, this is indefinite because there was no mention of synthesized pseudo-displacement signal previously in Claim 8 nor Claim 18. It is unclear what “synthesized pseudo-displacement signal” refers to. 
Therefore, claims 8-9 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. Appropriate correction is required. 
Examiner notes that claim 20 depends upon claim 19, and also claim 10 depends upon claim 8. Appropriate correction is required.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor , or for applications to pre-AIA  35 U.S.C 112, the applicant regards as the invention. 
Regarding claim 10, in particular, the recitation “the fixed reference” is vague and indefinite. It is unclear the independent claim did not mention “fixed reference” as it got deleted. It is unclear what is being claimed in light of Applicant’s disclosure. 
Therefore, claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. Appropriate correction is required. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor , or for applications to pre-AIA  35 U.S.C 112, the applicant regards as the invention. 
Regarding claim 11, in particular, the recitation “one displacement sensor comprises at least one of an accelerator” is vague and indefinite. It is unclear how the displacement sensor is a type of accelerator maybe it is a typo as the in the specification it is the accelerometer and it is unclear of what the displacement sensor is used for. The claim appears to refer to just detecting a collision of a vehicle and adjust the suspension before hitting a bumper rather than actually specifying how the displacement senor is really working since in claim 1. Examiner interprets this claim as just detecting a collision of a vehicle and adjust the suspension before hitting a bumper. It is unclear what is being claimed in light of Applicant’s disclosure. 
Therefore, claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-14 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Anderson et al. (US 2017/0182859 A1).

	Regarding claim 1, Anderson discloses an active control system for a mass traveling along a guideway (see Anderson abstract and paragraphs “0050” and “0405” “active suspension control system for vehicle” and “traveling on a road”), 
comprising: at least one displacement sensor (see Anderson paragraph “1085” device that senses displacement, in addition to see paragraph “0964” “Suspension position sensor 1-1151 which communicates a longitudinal position of a wheel in reference to the vehicle's body”),
at least one motion sensor (see Anderson paragraph “0964” “body accelerometer 1-1152 which communicates vehicle body motions in reference to an inertial reference system that may include a body translational and/or rotational motion”), 
measuring a displacement between a mass reference surface on the mass and a guideway reference surface on a guideway side (see Anderson paragraphs “0108”, “0358”, “860”, “919”, “964”, “965” and 1754” regarding a vehicle (i.e. mass reference) adjusting the height using a suspension displacement sensors to avoid a collision that may 
at least one first filter comprising at least one of a low pass filter, a notch filter, or a combination of a low and high pass filter; and at least one second filter comprising at least one of a high pass filter, a resonator or a bandpass filter (see Anderson paragraph “0586” “the sensor may be one of a position linear position, velocity, or acceleration sensor, an angular position, velocity, or acceleration sensor. In some embodiments, the sensor calibration function is one of a lookup table or a nonlinear mapping function”, also paragraph “0587” “The first intermediate signal may be calculated by integrating or differentiating the output from the sensor multiple times. In some embodiments, the filter to remove a portion of the sensor signal that is correlated is a notch filter or a string of multiple filters”, in addition to “0595” “The calibration table is generated by processing at least a portion of position sensor output through a filter, and determining a relationship between the filtered position sensor output and a time-correlated position sensor output. In some embodiments, the time-correlated position sensor output (e.g. raw output) comprises time-delayed position sensor output data. In other embodiments, the filter is a method that removes periodic content from a signal. The filter may comprise at least one of a notch filter, a sync filter, a low-pass filter, a high-pass filter, an FIR filter, and an IIR filter”, also see paragraph “1248” “Filters receive position sensor data and motion data”, also paragraph “1544” “In the above 
wherein signals from the at least one displacement sensor are processed in the at least one first filter, which is coupled to receive the at least one displacement sensor signals (see Anderson paragraphs “0108” and “0120” Regarding displacement sensor that coupled to the suspension system to adjust the height of the vehicle, in addition to see paragraph “0964” “Suspension position sensor 1-1151 which communicates a longitudinal position of a wheel in reference to the vehicle's body”, also paragraph “1085” device that senses displacement),
and signals from the least one motion sensor are processed in the at least one second filter, which is coupled to receive the at least one motion sensor signals (see Anderson paragraph “0919” “the active suspension may control hydraulic actuation system within the suspension to react in an anticipatory fashion to adjust the suspension in response to the location of the vehicle”, in addition to see paragraphs “0860”, “0964”, “0965” and “1754” “The signals from the position or displacement sensor and the motion sensors adjust the suspension [displacement] of the vehicle body in reference to a location on the vehicle from a known reference by adjusting wheel position”, furthermore see paragraph “0358” “At least one position sensor measuring at least one of vehicle ride height, air spring displacement, and suspension position. According to another aspect a vehicle suspension system comprises an active suspension actuator capable of 



Regarding claim 5, Anderson discloses the active control system, wherein the first filter comprises a notch filter and the second filter comprises at least one bandpass filter (see Anderson paragraph “0587” “the first intermediate signal may be calculated by integrating or differentiating the output from the sensor multiple times. In some embodiments, the filter to remove a portion of the sensor signal that is correlated is a notch filter or a string of multiple filters”, also see paragraph “0595” “The calibration table is generated by processing at least a portion of position sensor output through a filter, and determining a relationship between the filtered position sensor output and a time-correlated position sensor output. In some embodiments, the time-correlated position sensor output (e.g. raw output) comprises time-delayed position sensor output data. In other embodiments, the filter is a method that removes periodic content from a signal. The filter may comprise at least one of a notch filter, a sync filter, a low-pass filter, a high-pass filter, an FIR filter, and an IIR filter”, moreover see paragraph “14091” “Vertical acceleration on the vehicle chassis or in the passenger compartment may be band-pass filtered to cut out frequencies significantly below body frequency and frequencies significantly above wheel frequency. For example, a band-pass filter may have a lower cutoff around 0.5 Hz and an upper cutoff around 20 Hz in order to eliminate extraneous noise that does not impact road roughness impact”).

Regarding claim 6, Anderson discloses the active control system, wherein the first filter comprises a high pass filter and a low pass filter (see paragraph “0586” “the sensor may be one of a position linear position, velocity, or acceleration sensor, an angular position, velocity, or acceleration sensor. In some embodiments, the sensor calibration function is one of a lookup table or a nonlinear mapping 
Regarding claim 7, Anderson discloses the active control system, further comprising: at least one integrator or derivative operator coupled to receive the filtered signals from the at least one motion sensor (see Anderson paragraphs “0525” and “1248” “another aspect relates to processing a series of sensor target detections with at least one of a derivative and integration filter and an algorithm that uses 

Regarding claim 8, Anderson discloses for a mass traveling along a guide (see Anderson abstract and paragraphs “0050” and “0405” “active suspension control system for vehicle” and “traveling on a road”), 
comprising: at least one displacement sensor (see Anderson paragraph “1085” device that senses displacement, in addition to see paragraph “0964” “Suspension position sensor 1-1151 which communicates a longitudinal position of a wheel in reference to the vehicle's body”, in addition to see Anderson paragraph “0964” “body accelerometer 1-1152 which communicates vehicle body motions in reference to an inertial reference system that may include a body translational and/or rotational motion”), 
measuring a displacement between a mass reference surface on the mass and a guideway reference surface on a guideway side (see Anderson paragraphs “0108”, “0358”, “860”, “919”, “964”, “965” and 1754” regarding a vehicle (i.e. mass reference) adjusting the height using a suspension displacement sensors to avoid a collision that may happen because of a bumper on the road which is (i.e. guideway) along the way the vehicle is heading to “to improve the safety of the vehicle during a collision or dangerous vehicle state. In one embodiment, the active suspension with on-demand energy delivery is controlled to deliver a vehicle height adjustment when an imminent 
at least one first filter; and at least one second filter (see Anderson paragraph “0586” “the sensor may be one of a position linear position, velocity, or acceleration sensor, an angular position, velocity, or acceleration sensor. In some embodiments, the sensor calibration function is one of a lookup table or a nonlinear mapping function”, also paragraph “0587” “The first intermediate signal may be calculated by integrating or differentiating the output from the sensor multiple times. In some embodiments, the filter to remove a portion of the sensor signal that is correlated is a notch filter or a string of multiple filters”, in addition to “0595” “The calibration table is generated by processing at least a portion of position sensor output through a filter, and determining a relationship between the filtered position sensor output and a time-correlated position sensor output. In some embodiments, the time-correlated position sensor output (e.g. raw output) comprises time-delayed position sensor output data. In other embodiments, the filter is a method that removes periodic content from a signal. The filter may comprise at least one of a notch filter, a sync filter, a low-pass filter, a high-pass filter, an FIR filter, and an IIR filter”, also see paragraph “1248” “Filters receive position sensor data and motion data”, also paragraph “1544” “In the above description of FIG. 106, the averaging times are the length of the window in a moving average filter. The averaging times could instead be the time constant or characteristic time of an exponential (first order) low-pass filter. Higher order filters are also possible”, furthermore paragraph “1625” “In one embodiment, the filter block might implement a bled filter, whereby the one signal is high-pass 
wherein signals from the at least one displacement sensor are processed in the at least one first filter, which is coupled to receive the at least one displacement sensor signals(see Anderson paragraphs “0108” and “0120” Regarding displacement sensor that coupled to the suspension system to adjust the height of the vehicle, in addition to see paragraph “0964” “Suspension position sensor 1-1151 which communicates a longitudinal position of a wheel in reference to the vehicle's body”, also paragraph “1085” device that senses displacement)
signals from the least one motion sensor are processed in the at least one second filter, which is coupled to receive the at least one motion sensor signals (see Anderson paragraph “0919” “the active suspension may control hydraulic actuation system within the suspension to react in an anticipatory fashion to adjust the suspension in response to the location of the vehicle”, in addition to see paragraphs “0860”, “0964”, “0965” and “1754” “The signals from the position or displacement sensor and the motion sensors adjust the suspension [displacement] of the vehicle body in reference to a location on the vehicle from a known reference by adjusting wheel position”, furthermore see paragraph “0358” “At least one position sensor measuring at least one of vehicle ride height, air spring displacement, and suspension position. According to another aspect a vehicle suspension system comprises an active suspension actuator capable of being controlled in each of four operational quadrants, a controller integrated into a single housing with the active suspension actuator for controlling the actuator and an air spring capable of being controlled via an air compressor and at least one valve, wherein control of the air spring and control of the actuator are coordinated”, and see paragraphs “0361”, “1341” and “1342” “Electronic 
an integrator or a derivative operator coupled to receive the filtered signals from the at least one motion sensor to produce integrated filtered motion signals or derivative operated motion signals (see Anderson paragraphs “0525” and “1248” “another aspect relates to processing a series of sensor target detections with at least one of a derivative and integration filter and an algorithm that uses velocity over time to determine position and acceleration of the rotatable portion”, in addition to see paragraph “09011” “In one exemplary embodiment, a control system commands a 
a mixer to superimpose the filtered displacement signals with the integrated filtered motion signals or with the derivative operated filtered motion signals to produce the synthesized pseudo-displacement signal (see Anderson paragraphs “0108”, “0525” and “1248” regarding the actuator for the suspension for filtering the signals to detect any collision ahead of a vehicle and clear the noise coming from sensors so as to levitate the vehicle height to a certain point to avoid any collision that can happen to the vehicle bumper “according to another aspect, the BLDG motor comprises controlling at least one of torque and rotational speed of the rotatable portion of the BLDG motor by adjusting current flowing through windings of the BLOC motor in response to the sensed sensor target position. Another aspect relates to processing a series of sensor target detections with at least one of a derivative and integration filter and an algorithm that uses velocity over time to determine position and acceleration of the rotatable portion”),
an actuator to displace the mass reference surface from the guideway reference based on the synthesized pseudo-displacement signal (see Anderson paragraphs “358” and “919” regarding an actuator generating force on the air spring to displace the mass reference based on the height and displacement position and understood as “At least one position sensor measuring at least one of vehicle ride height, air spring displacement, and suspension position. According to another aspect a vehicle suspension system comprises an active suspension actuator capable of being controlled in each of four operational quadrants, a controller 

Regarding claim 9, Anderson discloses the active control system, further comprising: a comparator to determine a pseudo error signal, which is a difference between a predetermined reference displacement and the synthesized pseudo-displacement signal (see Anderson paragraphs “0108”, “0237”, “0525”, “1248” and “1497” regarding a calibration of sensors uses reference signals and the synthesized pseudo-displacement sensors to determine a pseudo error signal “Electric motor/generator rotor position sensing that may include magnetically sensing the rotary position of a motor/generator through a diaphragm, wherein the motor/generator may be fluid immersed that in one embodiment includes a self-calibrating sensor based on detected noise patterns that are filtered out by selective position sensing. In another embodiment includes a real-time online no latency [rotational sensor] calibration based on off-line generated calibration curve. In another embodiment includes a high-accuracy calibration method for a low-cost [low-accuracy] position sensor. In another embodiment includes a deriving [magnetic] sensor error compensation based on velocity calculation”).



Regarding claim 11, Anderson discloses the active control system, wherein the at least one displacement sensor comprises at least one of an accelerator, a gyroscope or rate sensor (see Anderson paragraph “0435” “The system also comprises at least one sensor (which, in some embodiments, may be an accelerometer, displacement sensor, force sensor, gyroscope, etc.) disposed with each controller to provide vehicle chassis motion and/or vehicle wheel motion related information to the controller with which the sensor is disposed”, in addition to see paragraph “1274” “Referring to FIG. 57, as a truck drives over a road event such as a pothole or unevenness in the road, a mechanical force input is introduced into the chassis of the vehicle 10-108 through the wheel 10-112. By placing sensors (accelerometers, position sensors, gyroscopes, etc.) 10-110 on the vehicle chassis 10-108 or on the suspension to measure wheel motion, the mechanical input is,registered by a controller(s) 10-114”). 

Regarding claim 12, Anderson discloses the active control system, wherein the mass comprises a vehicle having bearings for moving along the guideway (see Anderson paragrahs “0108”, “0379” and “1132” “the mass is a moving vehicle having bearings for moving along a road”). 

Regarding claim 13, Anderson discloses the active control system, wherein the vehicle comprises a pod, the guideway comprises a track, and wherein the pod is configured to be suspended from or travel over the track (see Anderson paragraphs “1132” “the term "vehicle" as used herein refers to any type of moving vehicle such as a 4-wheeled vehicle (e.g., an automobile, truck. sport-utility vehicle etc.) and vehicles with more or less than four wheels (including motorcycles, light trucks, vans, commercial trucks, cargo trailers, trains, boats, multi-wheeled and tracked military vehicles, and other moving vehicles). The techniques described herein may be applied to electric vehicles, hybrid vehicles, combustion-driven vehicles, or any other suitable type of vehicle”, in addition to see Anderson paragraphs “1413” and “1457” “The vehicle and vehicle body travels along a roadway with lanes in which the vehicle body is suspended above wheels”).

Regarding claim 14, Anderson discloses a method for active control of a mass traveling along a guideway (see Anderson paragraphs “0050” and “0405” “method for an active suspension control system for vehicle, abstract, traveling on a road”), 
comprising: monitoring signals corresponding to a displacement of mass a reference surface on the mass with respect to a guideway reference surface on the guideway side (see Anderson paragraphs “0108”, “0358”, “860”, “919”, “964”, “965” and 1754” regarding a vehicle (i.e. mass reference) adjusting the height using a suspension displacement sensors to avoid a collision that may happen because of a bumper on the road which is (i.e. guideway) along the way the vehicle is heading to “to improve the safety of the vehicle during a collision or dangerous vehicle state. In one embodiment, the active suspension with on-
monitoring signals corresponding to motion of the mass along the guideway (see Anderson paragraphs “0899” and “0919” “motion of the vehicle is monitored while the vehicle is traveling on a road”, in addition to see paragraph “0964” “Body accelerometer 1-1152 which communicates vehicle body motions in reference to an inertial reference system that may include a body translational and/or rotational motion”),
processing the monitored displacement signals in at least one of a low pass filter, a notch filter or a combination of a low and high pass filter, and processing the monitored motion signals in at least one of a high pass filter, a resonator or a bandpass filter (see Anderson paragraphs “0957”, “0963” and “09641” “controller modulo processes the sensor signals”, in addition see Anderson paragraph “0586” “the sensor may be one of a position linear position, velocity, or acceleration sensor, an angular position, velocity, or acceleration sensor. In some embodiments, the sensor calibration function is one of a lookup table or a nonlinear mapping function”, in addition to see paragraph “0587” “The first intermediate-signal may be calculated by integrating or differentiating the output from the sensor multiple times. In some embodiments. the filter to remove a portion of the sensor signal that is correlated is a notch filter or a string of multiple filters”, also see paragraph “0595” “The calibration table is generated by processing at least a portion of position sensor output through a filter, and determining a relationship between the filtered position sensor output and a time-correlated position sensor output. In some 
and controlling an actuator to adjust the displacement of the mass reference surface from the guideway reference from the processed monitored displacement signals and the processed monitored motion signals (see Anderson paragraph “0919” “the active suspension may control hydraulic actuation system within the suspension to react in an anticipatory fashion to adjust the suspension in response to the location of the vehicle”, in addition to see paragraphs “0860”, “0964”, “0965” and “1754” “The signals from the position or displacement sensor and the motion sensors adjust the suspension [displacement] of the vehicle body in reference to a location on the vehicle from a known reference by adjusting wheel position using actuators”, also see paragraph “0358” “at least one position sensor measuring at least one of vehicle ride height, air spring displacement, and suspension position. According to another aspect a vehicle suspension system comprises an active suspension actuator capable of being controlled in each of 

Regarding claim 16, Anderson discloses the method, wherein the processing comprises: extracting relevant frequency content of the motion and displacement signals using filters comprising at least one of a band-pass, band-stop, notch, and resonator (see Anderson paragraph “0586” “the sensor may be one of a position linear position, velocity, or acceleration sensor, an angular position, velocity, or acceleration sensor. In some embodiments, the sensor calibration function is one of a lookup table or a nonlinear mapping function”, also see paragraph “0587” “The first intermediate signal may be calculated by integrating or differentiating the output from the sensor multiple times. In some embodiments, the filter to remove a portion of the sensor signal that is correlated is a notch filter or a string of multiple filters”, in addition to paragraph “0595” “The calibration table is generated by processing at least a portion of position sensor output through a filter, and determining a relationship between the filtered position sensor output and a time-correlated position sensor output. In some embodiments, the time-

Regarding claim 17, Anderson discloses the method, wherein the processing further comprises: integrating, at least one time, the filtered signals from the at least one motion sensor (see Anderson paragraphs “0525” and “1248” “another aspect relates to processing a series of sensor target detections with at least one of a derivative and integration filter and an algorithm that uses velocity over time to determine position and acceleration of the rotatable portion”, in addition to see 
Regarding claim 18, Anderson discloses the method, wherein the processing further comprises: superimposing the filtered displacement signals and the integrated filtered motion signals to produce the synthesized pseudo-displacement signal (see Anderson paragraphs “0108”, “0525” and “1248” regarding the actuator for the suspension for filtering the signals to detect any collision ahead of a vehicle and clear the noise coming from sensors so as to levitate the vehicle height to a certain point to avoid any collision that can happen to the vehicle bumper “according to another aspect, the BLDC motor comprises controlling at least one of torque and rotational speed of the rotatable portion of the BLDC motor by adjusting current flowing through windings of the BLDC motor in response to the sensed sensor target position. Another aspect relates to processing a series of sensor target detections with at least one of a derivative and integration filter and an algorithm that uses velocity over time to determine position and acceleration of the rotatable portion”).
 
Regarding claim 19, Anderson discloses the method, wherein the processing further comprises: determining a difference between a predetermined reference displacement and the synthesized pseudo-displacement signal as a pseudo error signal (see Anderson paragraphs “0108”, “0237”, “0525”, “1248” and “1497” regarding a calibration of sensors uses reference signals and the synthesized pseudo-

 
Regarding claim 20, Anderson discloses the method, wherein the controlling comprises: controlling an actuator to adjust the displacement of the mass reference surface from the guideway reference surface based on the pseudo error signal (see Anderson paragraphs “0237”, “0525”, “1248” and “1497” “a system controller is used to receive the pseudo error signals” and also see paragraphs “0860”, “0964”, “0965” and “1754” “control an actuator to adjust the displacement of the reference location on the mass from the fixed reference”). 

Regarding claim 21, Anderson discloses the method, wherein the guideway comprises a track and the mass comprises a vehicle with bearings configured for the vehicle to move over or to be suspended from the track (see Anderson paragraph “1132” “the term "vehicle" as used herein refers to any type of moving vehicle such as a 4-wheeled vehicle (e.g., an automobile, truck, sport-utility vehicle etc.) and vehicles with more or less than four wheels (including motorcycles, light 
Examiner notes 
Examiners notes that the Hegedus reference (US 2017/0067941 A1) cites the magnetic current sensor and the magnetic field which is close to the prior art used.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/H.M.A./            Examiner, Art Unit 3665                                                                                                                                                                                            /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666